Citation Nr: 0007764	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for panic disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

In March 1999, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  



FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
panic disorder is not plausible.   

2.  The claim of entitlement to service connection for PTSD 
is not plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
panic disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness 

of the supporting evidence.  Arms v. West, 12 Vet. App. 188, 
193 (1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

The veteran contends that service connection is warranted for 
a panic disorder and also claims service connection for PTSD.  

Panic Attacks

The service medical records are negative for a diagnosis of a 
psychiatric disability.  His service separation examination 
report dated in June 1981, notes a history of nervous trouble 
and of depression.  The veteran reported having nervousness 
mainly in crowded rooms.  It was stated that he appeared to 
deal adequately with it currently.  On clinical evaluation, 
no psychiatric abnormality was found.  Generalized anxiety 
disorder was not diagnosed until 1994, when the veteran was 

examined by VA.  VA outpatient treatment records dated in 
1996 to 1999 diagnose panic disorder and panic attacks, and 
show treatment of the veteran for panic disorder.  

While the veteran has a currently diagnosed disability, there 
is nothing in the record to show treatment for panic attacks 
in service, and no medical evidence that relates his current 
disability to his military service.  Although he reported a 
history of nervous trouble and depression at service 
separation, the examiner reported that the veteran appeared 
to deal adequately with his complaints currently, and 
psychiatric evaluation was normal. There is no showing of 
treatment for anxiety or panic disorder until 1994, many 
years after service discharge.  This is too remote in time to 
be reasonably related to service.  Absent a showing of a 
medical nexus between his current complaints and his military 
service, a well grounded claim for panic disorder has not 
been submitted.  


PTSD


A well grounded claim for service connection for PTSD 
requires as follows: (1) medical evidence establishing a 
diagnosis the condition; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
If the claimed stressor is not combat related, a veteran's 
lay testimony is insufficient to establish the occurrence of 
the stressor and must be corroborated by "credible supporting 
evidence." On the other hand, if the veteran did engage in 
combat with the enemy, he is entitled to have his lay 
statements accepted, without the need for further 
corroboration, as satisfactory evidence that the claimed 
events occurred, unless his descriptions are not consistent 
with the 

circumstances, conditions, or hardships of service or unless 
the VA finds by clear and convincing evidence that a 
particular asserted stressful event did not occur. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1999).

VA regulation, as contained in 38 C.F.R. § 3.304, provides 
that service connection for PTSD requires medical evidence 
establishing a diagnosis of PTSD in accordance with DSM IV. 
There is one diagnosis of PTSD in the record.  It is noted in 
a VA outpatient report dated in October 1996.  The examiner 
noted that the veteran's chart was not available, and the 
examination consisted primarily of a discussion concerning 
the veteran's medication.   This evidence does not constitute 
evidence of a current, diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) (1999), which relates the veteran's 
disability to his inservice stressors.  

There is no current medical evidence to establish the 
presence of the disability claimed on appeal.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); and Brammer v. Derwinski, 
3 Vet. App. 223 (1992). The only evidence that would support 
the veteran's claim for PTSD is found in his statements and 
testimony; however, lay evidence is inadequate to establish a 
medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In addition, there is nothing in the record to 
relate any claimed current PTSD to the veteran's military 
service.  While there is a reference to PTSD in a VA 
outpatient record, the reference to PTSD was not based on any 
verified stressor and was not associated in any way with the 
veteran's service.  In summary, no medical evidence has been 
submitted demonstrating a causal nexus between any current 
psychiatric symptomatology and an inservice stressor.  
Accordingly, the Board finds that the veteran's claim for 
service connection for PTSD is not well grounded, since the 
veteran has not met the initial burden under 38 U.S.C.A. § 
5107(a) of presenting a well grounded claim of service 
connection for PTSD.

If the veteran wishes to complete his application for service 
connection for the disorders discussed above, he should 
submit competent medical evidence that shows inservice 
treatment for the disorders or treatment shortly after 
service discharge, a current diagnosis for each claimed 
disorder as well as a relationship between each disorder and 
the veteran's active duty service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for a panic disorder is denied.  

Service connection for PTSD is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

